Dear Commissioner Bradford:
This replies to your request for an opinion concerning the authority of your office to require the University of Missouri to obtain approval from the Office of Administration for the acquisition of electronic data processing equipment and related services and follow electronic data processing procurement procedures that have been established by your office.
We have reviewed the appropriate statutes and constitutional provisions, particularly, the Omnibus Reorganization Act of 1974, Section 15.9, Appendix B, RSMo Supp. 1975, and Article IX, Section9(a), Missouri Constitution 1945. The latter section of the Constitution provides:
         "The government of the State University shall be vested in a board of curators consisting of nine members appointed by the governor, by and with the advice and consent of the senate."
Section 15.9 of the Reorganization Act refers to the powers of the Commissioner of Administration to control and acquire electronic data processing equipment for the executive department of the state of Missouri.
In this connection, we enclose Opinion No. 5 issued January 29, 1934, wherein it was held that the state purchasing law is not applicable to the University of Missouri because of the constitutional provision which was essentially the same then as it is now. This opinion was reaffirmed in Opinion No. 82 issued October 9, 1968, copy enclosed, wherein it was held again that the state purchasing agent act does not apply to purchases made by the University of Missouri. It is our belief that Section 15.9 of the Omnibus Reorganization Act of 1974, which provides that the Commissioner of Administration is authorized to coordinate and control the acquisition and use of electronic data processing and automatic data processing in the executive branch of state government, is not applicable to the University of Missouri.
Yours very truly,
                                  JOHN ASHCROFT Attorney General
Enclosures: Op. No. 5 Barnett, 1-29-34
            Op. No. 82 Cantrell, 10-9-68